Citation Nr: 0911051	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for numbness and 
tingling in the right hand and fingers.

3.  Entitlement to service connection for numbness and 
tingling in the left hand and fingers.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a right knee 
condition.

6.  Entitlement to service connection for a left knee 
condition.

7.  Entitlement to service connection for flat feet/pes 
planus.

8.  Entitlement to service connection for a chronic 
lumbosacral strain.

9.  Entitlement to service connection for a cervical spine 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from October 1999 to April 
2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas, Regional Office 
(RO).   

A videoconference hearing was held before the undersigned 
Veterans Law Judge in August 2008.

The claims for service connection for hearing loss, migraine 
headaches, numbness and tingling in the right and left hands 
and fingers, right and left knee disorders and pes planus are 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  The Veteran has a chronic lumbosacral strain which was 
first manifest during service.

2.  A chronic cervical spine disorder was not present until 
more than a year after service and there is no competent 
evidence that any current cervical spine disorder is related 
to service.  


CONCLUSIONS OF LAW

1.  A chronic lumbosacral strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2008).   

2.  A chronic cervical spine disorder was not incurred in or 
aggravated by service, and arthritis of the cervical spine 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.655 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Develop Evidence

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in June 2005, February 2006, September 2006, March 
2007 and August 2007 provided the Veteran with an explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The Veteran's initial duty-to-assist letter was 
provided before the adjudication of his claims.  In addition, 
a letter dated in September 2006 included information 
regarding the assignment of initial ratings and effective 
dates.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He was afforded a 
VA examination.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  

Entitlement To Service Connection For A Chronic Lumbosacral 
Strain.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran testified during the hearing held in August 2008 
that he has a chronic low back problem that began in service.

The Veteran's service medical records confirm that he was 
seen for complaints of low back pain.  A record dated in 
March 2000 reflects that the Veteran reported having lower 
back pain and right knee pain for two months.  He was 
prescribed Motrin and parafon forte.  A record dated in 
December 2003 also reflects that he reported having sharp 
pain in his low back for three days.  The assessment was 
lumbar strain.  Flexeril was prescribed.  In addition, the 
post-deployment medical questionnaire dated in March 2005 
reflects that he reported having back pain and muscle aches 
while deployed.  

Immediately after service in June 2005 the Veteran filed a 
claim for disability compensation for low back pain.  On the 
VA general medical examination in July 2005, the examiner 
noted that the Veteran reported a history of gradual onset of 
pain in the upper lumbar area which was present about half 
the days of the week and were likely to occur after prolonged 
sitting or standing.  Although examination findings were 
normal, the VA examiner rendered a diagnosis of chronic 
lumbar strain.  

More recently, VA treatment records such as one dated in 
September 2006, reflect complaints of mid to low back pain.  
A VA scars examination conducted in April 2007 included a 
diagnosis of chronic lumbar strain as evidenced by tightness 
in the paraspinous musculature.

Based on the foregoing evidenced, the Board finds that the 
Veteran has a chronic lumbosacral strain which was first 
manifest during service. Accordingly, the Board concludes 
that a chronic lumbosacral strain was incurred in service.  

Entitlement To Service Connection For A Cervical Spine 
Disorder.

The Veteran contends that he sustained an injury to his neck 
in service when he was thrown around after his truck was 
attacked. 

The Veteran's service medical records are negative for any 
references to complaints, findings or diagnoses of a cervical 
spine disorder.  In addition, he did not mention a cervical 
spine disorder in his original claim which he filed in June 
2005.  His claim specified a back condition, not a cervical 
spine condition.  

The report of a VA examination conducted in July 2005 is also 
negative for references to a cervical spine disorder.  The 
Veteran specified that his pain was in the lumbar area.  It 
was noted that the neck was supple and had a full range of 
motion.  The diagnoses did not include a disorder of the 
cervical spine.  

The Board further notes that the report of a VA examination 
conducted in April 2007 specifically stated that the Veteran 
denied having any problem with his cervical spine at the time 
of the examination.  The examiner indicated that the neck was 
a "nonissue."  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the Veteran currently 
has a cervical spine disorder which is related to service.  
The service medical records are negative, and the post 
service treatment records reflect that he has no cervical 
spine problems are related to service.  There is no competent 
evidence that any current cervical spine disorder is related 
to service.  To the extent that the Veteran's testimony may 
be interpreted as indicating continuity of symptomatology of 
a cervical spine disorder since service, the Board finds that 
the foregoing multiple items of objective medical evidence 
showing no continuity of symptomatology has greater probative 
value.  Accordingly, the Board concludes that a cervical 
spine disorder was not incurred in or aggravated by service, 
and arthritis of the spine may not be presumed to have been 
incurred in service.  


ORDER

1.  Service connection for a chronic lumbosacral strain is 
granted.

2.  Service connection for a cervical spine disorder is 
denied.


REMAND

The Board finds that further action is required pursuant to 
the Veterans Claims Assistance Act.  In particular, the Board 
finds that additional development of evidence is required.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In light of the appellant's 
credible account as to the occurrence of acoustic trauma 
during service, and the testimony as to the existence of a 
current hearing loss disability, the appellant should be 
afforded VA hearing loss examination to determine the 
severity of the disability and to obtain an opinion regarding 
whether the current hearing loss and/or tinnitus developed as 
a result of the noise exposure during

The Veteran also contends that he developed migraine 
headaches during service.  He points out that his service 
medical records reflect a complaint of headaches.  During the 
hearing held in August 2008, he reported that his VA doctor 
told him that he may have a slight injury to his brain.  He 
specified that the doctor's name is Bourne.  None of the VA 
treatment records currently in the claims file were prepared 
by that doctor.  The Board concludes that efforts should be 
made to obtain these records.  

Regarding the Veteran's claim for service connection for 
numbness of the hands and fingers, the Board notes that a 
service post-deployment medical history reflects that he 
reported a history of numbness in his hands or feet.  The 
Veteran's current VA treatment records also include 
complaints of numbness of the hands a fingers.  The Board 
concludes that a VA medical examination is warranted to 
determine the nature and etiology of the current complaints, 
to include considering whether there is a relationship to the 
complaint noted in service.  

Similarly, the Board notes that the service medical records 
include complaints of knee pain in 1999 and 2000.  A VA 
examination would also be useful in assessing whether there 
are current knee problems which are related to the in-service 
complaints.  

Finally, regarding the claim for service connection for pes 
planus, the Board notes that the disorder was found on 
entrance examination, but was described as being mild and 
asymptomatic.  However, the Veteran has reported that while 
deployed in Iraq he was required to carry very heavy 
equipment and this aggravated his pes planus.  Current VA 
treatment records reflect treatment of foot problems through 
the use of custom made insoles.  The VA examination would 
allow an opportunity to obtain an opinion regarding the 
question of aggravation.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
recent VA treatment records, to include 
the above referenced treatment pertaining 
to headaches which was provided by Dr. 
Bourne.  

2.  The appellant should be afforded a VA 
hearing loss examination to determine the 
severity and etiology of any hearing loss 
and tinnitus which the Veteran may 
currently have.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner should record the full history 
of the disorders, including the Veteran's 
own account of the nature of his claimed 
hearing loss disability.  The examiner 
should specifically comment as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently found hearing loss 
and/or tinnitus was caused or aggravated 
by exposure to noise during the period of 
active service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  

2.  The Veteran should be afforded a VA 
examination for the purpose of 
determining the nature and etiology of 
any numbness and tingling of the hands 
and fingers, right and left knee 
disorders, and pes planus.  The claims 
file must be made available to the 
examiner in connection with the 
examination.  

The should offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
current numbness and tingling of the 
hands and fingers, right and left knee 
disorders had their onset during service 
or is in any other way causally related 
to his active service.  The examiner 
should offer an opinion regarding whether 
the Veteran currently has residuals 
consistent with the symptoms which 
occurred during service.  Regarding the 
pes planus, which was noted on entrance 
into service, the examiner should comment 
regarding the likelihood that the 
disorder permanently increased in 
severity during service.  

3.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


